*272OPINION OF THE COURT
Per Curiam.
By affidavit dated February 23, 2005, the respondent submitted an affidavit of resignation in which she acknowledged that she was the subject of several complaints which included allegations of conversion and that she was also the subject of a pending criminal investigation by the Kings County District Attorney’s office. She acknowledged that she could not defend herself on the merits against charges predicated upon the misconduct under investigation. On June 28, 2005, the respondent entered a plea of guilty to two counts of grand larceny in the second degree in violation of Penal Law § 155.40 in the Supreme Court, Kings County, before the Honorable William Garnett.
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys upon his or her conviction of a New York State felony. Accordingly, the resignation tendered by the respondent is rejected and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Lifson, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Valerie T. Simuro, admitted as Valerie Theresa Simuro, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Valerie T. Simuro, admitted as Valerie Theresa Simuro, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Valerie T. Simuro, admitted as Valerie Theresa Simuro, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Valerie T. Simuro, admitted as Valerie Theresa Simuro, has been issued a secure pass by the *273Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the resignation dated February 23, 2005, tendered by the respondent, Valerie T. Simuro, admitted as Valerie Theresa Simuro, is rejected in view of her automatic disbarment.